Citation Nr: 0810557	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-40 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for a hiatal 
hernia.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1967 until May 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little 
Rock, Arkansas.

In his substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge sitting at the RO.  In later 
correspondence dated in December 2005, he amended his request 
to a video hearing.  Such hearing was scheduled in August 
2006, but the evidence of records reveals that he failed to 
report.  


FINDING OF FACT

Throughout the rating period on appeal, the veteran's hiatal 
hernia has been productive of complaints of symptoms 
including substernal chest pain and vomiting, with no 
material weight loss, hematemesis or melena with moderate 
anemia.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for a hiatal hernia  have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.114, Diagnostic Code (DC) 7346 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran's claim of entitlement to an increased rating was 
received in March 2005.  Throughout the rating period on 
appeal, he has been assigned a 30 percent rating for hiatal 
hernia pursuant to DC 7346.

Under the provisions of DC 7346, a 30 percent evaluation 
applies where the evidence shows persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

To be entitled to the next-higher 60 percent evaluation, the 
evidence must demonstrate hiatal hernia with symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  

The pertinent evidence of record includes a December 2004 VA 
clinical report reflecting complaints of chronic nausea and 
bloating after meals.  Vomiting was also reported in another 
December 2004 record.  The veteran denied any difficulty 
swallowing at that time.  However, he felt that food was 
getting stuck just below the breast bone, requiring him to 
vomit to obtain relief.  His symptoms always occurred 
following a heavy meal, and occasionally occurred following a 
lighter meal.  
 
Upon VA examination in June 2005, the veteran reported daily 
gastrointestinal symptoms including vomiting after meals, 
intermittent espophageal dysphagia, and burning substernal 
chest pain usually followed by gastroesophageal reflux.  He 
further noted weight loss of 3-4 pounds over the past 3 to 4 
months, but had stable weight over the past year.  He denied 
hematemisis, melena, bright red blood per rectum, diarrhea, 
or lower gastrointestinal-related symptoms.  He missed 17 
days of work in the last year due to his gastrointestinal 
problems.  

Objectively, the June 2005 VA examination revealed a soft 
abdomen, with moderate tenderness to palpation in the 
epigastric region without rebound or guarding.  The final 
diagnosis was hiatal hernia with associated pyrosis, 
gastroesophageal reflux disease, dysphagia, and chest pain.

Based on the evidence of record, as detailed above, the Board 
finds that the veteran's disability picture does not most 
nearly approximate the next-higher 60 percent rating under DC 
7346.  Indeed, there is no demonstration of 
material weight loss.  Rather, he stated at his June 2005 VA 
examination that he had lost only 3 to 4 pounds and that his 
weight was actually stable over the period of a year.  The 
evidence also fails to demonstrate hematemesis or melena with 
moderate anemia.  

The Board acknowledges the veteran's complaints of daily 
substernal chest pain and daily vomiting.  In this regard, he 
is competent to provide testimony as to observable symptoms 
that he has experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, his reports of neck pain are consistent 
with the evidence of record and are found to be credible.  
However, such reported symptoms are not found to warrant a 
higher rating here.  

Indeed, with respect to the complaints of substernal chest 
pain, it is noted that epigastric distress is already 
contemplated under the currently-assigned 30 percent 
evaluation.  The Board recognizes that vomiting is among the 
criteria consistent with a 60 percent evaluation.  However, 
given the absence of any other symptoms associated with a 60 
percent evaluation, and considering that the evidence fails 
to indicate that the vomiting has led to severe impairment of 
health, the Board finds that the current rating percentage is 
more reflective of his degree of disability.  

The Board has considered whether any alternate diagnostic 
codes could be applied in the present case, but finds that 
none are relevant here.  

In sum, the evidence of record does not support a rating in 
excess of 30 percent for a hiatal hernia for any portion of 
the rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, although the veteran has reported that he missed 17 
days of work due to his service-connected hiatal hernia, the 
evidence nevertheless fails to reflect that such disability 
has caused "marked" interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
April 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

The Board acknowledges that the VCAA letter sent to the 
veteran in April 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the November 2005 statement of the case set 
forth the diagnostic criteria for the disability at issue and 
also included the provisions of 38 C.F.R. §§ 3.321 and 4.1, 
which reference impairment in earning capacity as a rating 
consideration.  Furthermore, a March 2006 Dingess letter 
apprised him of the need to show the nature and symptoms of 
his condition and the impact of his disability on his 
employment. 

Based on the above, the veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements.  For example, in his substantive appeal, he 
explained how his disability affected his daily life by 
noting that he vomited everything he ate and that he had lost 
20 pounds in the last two months.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains his post-
service reports of VA treatment and examination.  Moreover, 
his statements in support of his claim are of record.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to his claim.  

For the above reasons, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a rating in excess of 30 percent for hiatal 
hernia is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


